Case 3:17-cv-00601-MHL Document 161 Filed 08/07/19 Page 1 of 3 PagelD# 2645

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ROBERT DAVID STEELE et al.,

Plaintiffs,
v. Civil Action No. 3:17cv601
JASON GOODMAN et al.,

Defendants.

RESPONSE TO MOTION FOR PROTECTIVE ORDER AND
NOTICE OF PARTIES’ AGREEMENT

NOW COMES Defendant, Patricia Negron, by counsel and confirms that she agrees to
the terms of the Protective Order filed today by Plaintiff. In addition, Defendant Goodman has
advised undersigned counsel that he is in agreement with the Order as well (See attached email).
Dated: August 7, 2019 Respectfully submitted,

PATRICIA A. NEGRON

By: /s/ R. Johan Conrod, Jr.
R. Johan Conrod, Jr. (VSB No. 46765)
E-mail: rconrod@kaufcan.com
KAUFMAN & CANOLES, P.C.

150 West Main Street, Suite 2100
Norfolk, VA 23510

Phone: (757) 624-3000

Fax: (888) 360-9092

Terry C. Frank, Esq. (VSB No. 74890)

E-mail: tcfrank@kaufcan.com
Benjamin A. Wills, Esq. (VSB No. 88109)

E-mail: bawills@kaufcan.com
KAUFMAN & CANOLES, P.C.
1021 E. Cary Street, Suite 1400
Richmond, Virginia 23219
Phone: (804) 771-5700

Fax: (888) 360-9092

Counsel for Defendant Patricia A. Negron
Case 3:17-cv-00601-MHL Document 161 Filed 08/07/19 Page 2 of 3 PagelD# 2646

CERTIFICATE OF SERVICE

I hereby certify that on this 7th day of August, 2019, a true copy of the foregoing was

filed electronically using the CM/ECF system, which will send a notification of such filing to the

following:

And sent via email to:

17680748v1

Steven S. Biss (VSB No. 32972)
E-mail: stevenbiss@earthlink.net
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Phone: (804) 501-8272

Fax: (202) 318-4098

Counsel for Plaintiffs

Jason Goodman, Pro Se

252 7th Avenue, Apt. 6S

New York, NY 10001
truth@crowdsourcethetruth.org

/s/ R. Johan Conrod , Jr.
R. Johan Conrod, Jr. (VSB No. 46765)
E-mail: rjconrod@kaufcan.com
KAUFMAN & CANOLES, P.C.
150 West Main Street, Suite 2100
Norfolk, VA 23510
Phone: (757) 624-3000
Fax: (888) 360-9092
Counsel for Defendant Patricia A. Negron
Case 3:17-cv-00601-MHL Document 161 Filed 08/07/19 Page 3 of 3 PagelD# 2647

Conrod, R. Johan

To: Conrod, R. Johan
Subject: FW: Stipulated Protective Order

From: Jason Goodman [mailto:truth@crowdsourcethetruth.org]
Sent: Wednesday, August 7, 2019 9:57 AM

To: Steven Biss <stevenbiss@earthlink.net>

Cc: Conrod, R. Johan <rjconrod@kaufcan.com>

Subject: Re: Stipulated Protective Order

Upon further consideration and after conversation with Mr. Conrod, I will accept the document without my
added paragraph 14. Go ahead and file it.
